Case 4:20-cv-00030-JHM-HBB Document 62 Filed 11/23/20 Page 1 of 12 PageID #: 2639




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                  OWENSBORO DIVISION

  CIVIL ACTION NO. 4:20CV-00030-JHM

  JASON ALTENHOFEN, individually and
  on behalf of others similarly situated                                                  PLAINTIFF

  V.

  SOUTHERN STAR CENTRAL GAS PIPELINE, INC.                                              DEFENDANT

  V.

  CLEVELAND INTEGRITY SERVICES, INC.                                 INTERVENOR-DEFENDANT

                            MEMORANDUM OPINION AND ORDER

          This matter is before the Court on a motion by Intervenor-Defendant, Cleveland Integrity

  Services, Inc. (“CIS”), to disqualify the law firms of Josephson Dunlap LLC and Bruckner Burch

  PLLC (collectively “Plaintiff’s counsel”) as counsel in this matter, or in the alternative, to preclude

  counsel from unapproved communications with putative members of the collective class and/or

  from earning fees from any collective that may be established. [DN 51]. Fully briefed, this matter

  is ripe for decision.

                                    I. STANDARD OF REVIEW

          “A motion to disqualify counsel is the proper method for a party to bring to the Court’s

  attention an alleged conflict of interest by opposing counsel.” Institutional Labor Advisors, LLC

  v. Allied Res., Inc., No. 4:12CV-00044-JHM, 2012 WL 12996182, at *1 (W.D. Ky. Dec. 6, 2012)

  (citing DeBiasi v. Charter County of Wayne, 284 F. Supp. 2d 760, 770 (E.D. Mich. 2003)). The

  power to disqualify an attorney or a law firm from a case is “‘incidental to all courts, and is

  necessary for the preservation of decorum, and for the respectability of the profession.”

  Institutional Labor Advisors, 2012 WL 12996182, at *1 (quoting S.D. Warren Co. v. Duff–Norton,
Case 4:20-cv-00030-JHM-HBB Document 62 Filed 11/23/20 Page 2 of 12 PageID #: 2640




  302 F. Supp. 2d 762, 766 (W.D. Mich. 2004)). A party moving for the disqualification of opposing

  counsel bears the burden of proof to show that disqualification is necessary. Bartech Indus., Inc.

  v. Int’l Baking Co., Inc., 910 F. Supp. 388, 392 (E.D. Tenn. 1996) (citing A.J. by L.B. v. Kierst, 56

  F.3d 849 (8th Cir. 1995)). The Court has broad discretion when deciding whether counsel for a

  party before it should be disqualified. Institutional Labor Advisors, 2012 WL 12996182, at *1

  (citing Moses v. Sterling Commerce (America), Inc., 122 F. App’x 177, 183–184 (6th Cir. 2005)).

  However, disqualification of counsel is a “drastic measure” that “courts should be hesitant to

  impose except when absolutely necessary. Disqualification separates a party from the counsel of

  its choice with immediate and measurable effect.” Zurich Ins. Co. v. Knotts, 52 S.W.3d 555, 560

  (Ky. 2001), as amended (Aug. 29, 2001) (citing University of Louisville v. Shake, 5 S.W.3d 107

  (Ky. 1999)).

            “A violation of the rules of professional ethics . . . does not automatically necessitate

  disqualification of an attorney.” El Camino Res., Ltd. v. Huntington Nat. Bank, 623 F. Supp. 2d

  863, 875–76 (W.D. Mich. 2007) (citing SST Castings, Inc. v. Amana Appliances, Inc., 250 F. Supp.

  2d 863, 865 (S.D. Ohio 2002)). Rather, “the extreme sanction of disqualification should only be

  utilized when there is a ‘reasonable possibility that some specifically identifiable impropriety’

  actually occurred, and where the public interest in requiring professional conduct by an attorney

  outweighs the competing interest of allowing a party to retain counsel of his choice.” El Camino

  Res., 623 F. Supp. 2d at 875 (quoting Woods v. Covington County Bank, 537 F.2d 804, 810 (5th

  Cir. 1976)); see also Manning v. Waring, Cox, James, Sklar and Allen, 849 F.2d 222, 224 (6th Cir.

  1988)).

            Whether an attorney practicing before the federal courts has violated an ethical rule is a

  question of federal law. In re Snyder, 472 U.S. 634, 645 n. 6 (1985). Attorneys that practice in



                                                    2
Case 4:20-cv-00030-JHM-HBB Document 62 Filed 11/23/20 Page 3 of 12 PageID #: 2641




  this Court must follow the Standards of Professional Conduct as set forth in the Rules for

  Professional Conduct as adopted by the Kentucky Supreme Court. See LR 83.1, LR 83.2, LR 83.3;

  Ky. Sup. Ct. R. 3.130. Accordingly, this Court applies the Kentucky ethical rules when evaluating

  motions to disqualify counsel. See Carlsen v. Thomas, 159 F.R.D. 661, 663–64 (E.D. Ky. 1994);

  Umphenour v. Mathias, No. CIV.A. 07-427-KSF, 2008 WL 2785609, at *2 (E.D. Ky. July 16,

  2008) (“[T]he attorneys of record in this action are subject to the Kentucky Rules of Professional

  Conduct and the judicial decisions interpreting those rules.”); McCauley v. Family Dollar, Inc.,

  No. 3:10-CV-363-S, 2010 WL 11565164, at *1 (W.D. Ky. Nov. 1, 2010); Allen v. Highlands Hosp.

  Corp., No. CV 04-269-GFVT, 2006 WL 8445332, at *4 (E.D. Ky. Mar. 30, 2006).

                                         II. DISCUSSION

         CIS argues that Plaintiff’s counsel engaged in improper conduct in this lawsuit and in many

  other similar lawsuits. CIS contends that the following conduct warrants counsel’s disqualification

  in this case: (A) Josephson Dunlap engaged in online advertising on LinkedIn.com that utilized

  content that impermissibly created the impression that potential clients would achieve certain

  results in violation of Kentucky Rule of Professional Conduct 7.10 and engaged in online

  advertising that was not approved by the Texas State Bar Advertising Review Committee; (B)

  Plaintiff’s counsel engaged in several forms of prohibited direct telephone and email solicitation

  in violation of Kentucky Rule of Professional Conduct 4.5, including utilizing a third-party

  marketing firm informing current and former inspectors of Quality Integrated Services, Inc.

  (“QIS”) that those inspectors are eligible to join a settlement in the matter of Wolford v. Quality

  Integrated Servs., Inc., No. 2:19CV-00109-LPL (W.D. Pa. Feb. 1, 2019); (C) Plaintiff’s counsel

  circumvented court controls in the Wolford case and misrepresented the February 2020 agreement

  with QIS to this Court; (D) Plaintiff’s counsel induced individuals to sign consent forms that



                                                  3
Case 4:20-cv-00030-JHM-HBB Document 62 Filed 11/23/20 Page 4 of 12 PageID #: 2642




  authorize the firms to bring claims against both the inspection company for whom they worked

  and the customer to which the employee was assigned and that contract away all of the client’s

  rights to make decisions with respect to their claims, including settlement, in violation of the

  Kentucky Rules of Professional Conduct 1.2 and 1.4; (E) Josephson Dunlap initiated an

  advertisement campaign directed at inspectors of Frontier Integrity Solutions, LLC (“Frontier”) in

  which the email “gives the impression that Josephson Dunlap may be writing on behalf of Frontier”

  in violation of Kentucky Rule of Professional Conduct 7.1 and 4.5(2)(b); (F) Plaintiff’s counsel

  filed altered opt-in forms; and (G) Plaintiff’s counsel induced one inspector, Michael Becker, to

  submit an untruthful declaration in in Becker v. Delek US Energy, Inc., No. 3:20CV-000285 (M.D.

  Tenn. Apr. 1, 2020).

         The Court notes that the motion to disqualify counsel does not assert any specifically

  identifiable impropriety that occurred in the present case. Instead, CIS focuses on actions allegedly

  performed by Plaintiff’s counsel in other FLSA actions, with non-parties to this litigation, and with

  the Texas State Bar Advertising Review Committee. Nevertheless, the Court will examine the

  alleged conduct cited by CIS to determine whether disqualification of opposing counsel is

  warranted.

  A. Advertising

         CIS argues that disqualification of Plaintiff’s counsel in the present case is warranted

  because Josephson Dunlap engaged in online advertising on LinkedIn—day-rate advertisements,

  website advertisements, and Offer of Judgment advertisements—that was not approved by the

  Texas State Bar Advertising Review Committee. CIS contends that Plaintiff’s counsel utilized

  content in the advertisement that impermissibly created the impression that potential clients would

  achieve certain results in violation of Kentucky Rule of Professional Conduct 7.10. According to



                                                   4
Case 4:20-cv-00030-JHM-HBB Document 62 Filed 11/23/20 Page 5 of 12 PageID #: 2643




  CIS, the advertisements were initially targeted at Shawcor and later at other inspection companies

  and inspection company’s clients.

         The Kentucky Rules of Professional Conduct do not require advertisements to be submitted

  for approval. Ky. SCR 3.130(7.20). Instead, Kentucky Rule of Professional Conduct 7.10

  provides: “A lawyer shall not make a false, deceptive or misleading communication about the

  lawyer or the lawyer’s service. A communication is false or misleading if it contains a material

  misrepresentation of fact or law, or omits a fact necessary to make the statement considered as a

  whole not materially misleading.” Ky. SCR 3.130(7.10).

         A review of the record reflects that each advertisement about which CIS complains has

  been reviewed and approved by the Texas State Bar Advertising Review Committee. [DN 55-2 at

  18, 40–66; 71–103; 124–164]. In fact, all the advertisements specifically related to CIS were

  approved without suggested revisions by the Texas State Bar Advertising Review Committee.

  [DN 55-1, Ex. 5 at 77–102]. With respect to the allegations that some of the initial advertisements

  proposed by Plaintiff’s counsel were misleading, the potential problems with those advertisements

  were remedied by the Texas State Bar Advertising Review Committee, were revised by Plaintiff’s

  counsel, and did not result in any discipline or sanctions. Furthermore, both the Shawcor

  advertisement and the “Offer of Judgment” advertisement have no relationship to this case—

  Shawcor is not a party to this litigation or affiliated with CIS. Accordingly, disqualification of

  Plaintiff’s counsel on these grounds is not appropriate.

  B. QIS Litigation

         CIS argues that disqualification of Plaintiff’s counsel is necessary because counsel engaged

  in several forms of prohibited direct telephone and email solicitation in violation of Kentucky Rule

  of Professional Conduct 4.5, including utilizing a third-party marketing firm to inform current and



                                                   5
Case 4:20-cv-00030-JHM-HBB Document 62 Filed 11/23/20 Page 6 of 12 PageID #: 2644




  former inspectors of QIS that those inspectors are eligible to join a settlement in the matter of

  Wolford v. Quality Integrated Servs., Inc., No. 2:19CV-00109-LPL (W.D. Pa. Feb. 1, 2019).

  According to CIS, the parties in Wolford notified the district court that a settlement had been

  reached in that case. CIS argues that in utilizing the potential settlement as pretext, Josephson

  Dunlap contacted former QIS inspectors, including Chris Parker, Joel Vestal, and Harold Dutro,

  via direct telephone solicitations and email solicitations to bring claims against QIS and any other

  inspection company for whom the inspectors worked. [DN 51 at 12–13]. CIS complains that the

  calls to Parker, Vestal, and Dutro crossed ethical boundaries because counsel requested

  information regarding other previous employers, suggested the individuals were entitled to

  recovery, repeatedly sent multiple communications even after counsel was told to stop, and in the

  case of Parker, the caller identified herself as a representative of CIS. [Id. at 13–21].

         Kentucky Rule of Professional Conduct 4.5 provides in relevant part:

         (2) No lawyer shall solicit professional employment by written, recorded, or
         electronic communication or by in-person, live telephone, or real-time electronic
         contact even when not otherwise prohibited by paragraph (1) if:
         (a) the target of the solicitation has made known to the lawyer a desire not to be
         solicited by the lawyer; or
         (b) the solicitation involves coercion, duress or harassment.

  Ky. SCR 3.130(4.5).

         The record reflects that the QIS settlement involves the settlement of claims against QIS

  pending in two FLSA actions. See Wolford v. Quality Integrity Services, Inc., No. 2:19CV-00109

  (W.D. Pa. Feb. 1, 2019); Maness v. Quality Integrity Services, Inc., No. 3:20CV-00179 (S.D. Tex.

  May 28, 2020). In response to the motion to disqualify, Plaintiff’s counsel represents that pursuant

  to the settlement, QIS provided Plaintiff’s counsel a list of potential settlement class members and

  agreed that the list of inspectors could be contacted through reasonably available means, including

  phone calls. [DN 55 at 15–16]. Josephson Dunlap hired a third-party company called Alert

                                                    6
Case 4:20-cv-00030-JHM-HBB Document 62 Filed 11/23/20 Page 7 of 12 PageID #: 2645




  Communications to contact the inspectors. [Josephson Decl. ¶¶ 26-30]. The record further

  indicates that Parker, Vestal, and Dutro signed consent forms regarding the settlement with QIS

  and were clients of Plaintiff’s counsel. [DN 55-1, Exs. 10, 11, 13]. Apart from speculation, CIS

  does not provide any evidence to dispute the validity of the consent forms in its reply.

         Contrary to the argument by CIS, while courts can place limitations on counsel’s contact

  with potential plaintiffs, the FLSA does not require judicial approval for parties or counsel to

  contact and locate similarly situated persons. See Hoffman-La Roche Inc. v. Sperling, 493 U.S.

  165, 170–72 (1989); Frye v. Baptist Mem’l Hosp., Inc., No. 07-2708 MA/P, 2008 WL 2117264,

  at *4 (W.D. Tenn. May 20, 2008). CIS does not offer evidence that the district courts in question

  placed such limitation on counsel. Even if Plaintiff’s counsel had improperly contacted Parker,

  Vestal, and Dutro as part of the QIS settlements, the proper entity to raise the alleged impropriety

  would be QIS in the Western District of Pennsylvania or the Southern District of Texas. See, e.g.,

  Carollo v. United Capital Corp., No. 6:16-CV-00013, 2018 WL 1508562, at *3 (N.D.N.Y. Mar.

  27, 2018).

         Furthermore, as to the assertion by CIS that Josephson Dunlap’s communications to Parker,

  Vestal, and Dutro were overreaching and harassing, the time frame of the communications—

  primarily March and April—coupled with the signed consent forms in March of 2020 refute this

  claim. Interestingly, despite arguing in the motion to disqualify that Plaintiff’s counsel continued

  to harass Parker, Vestal, and Dutro, CIS in its reply argues that Plaintiff’s counsel never filed the

  opt-in forms by these inspectors in the QIS lawsuit thereby kicking “their own ‘clients’ to the curb

  in breach of their fiduciary duty.” [DN 56 at 10]. CIS’s own evidence reflects that Parker, Vestal,

  and Dutro rescinded their consent forms and relatedly any potential recovery.

         Accordingly, disqualification of a plaintiff’s counsel of choice based upon improper



                                                   7
Case 4:20-cv-00030-JHM-HBB Document 62 Filed 11/23/20 Page 8 of 12 PageID #: 2646




  solicitation of Parker, Vestal, and Dutro is unwarranted.

  C. Circumvention of Court Controls in Wolford

         CIS argues that disqualification of Plaintiff’s counsel is merited because counsel

  circumvented court controls in the Wolford case and misrepresented the February 2020 agreement

  with QIS to this Court. Specifically, CIS claims that Plaintiff’s counsel never sought approval of

  a settlement on a collective basis nor have they sought court-approved notice of that settlement.

  As such, CIS complains that the district court in Wolford failed to police the notice process by

  determining the appropriate methods of distribution, by limiting communication of Plaintiff’s

  counsel of the settlement, and by requiring notice that opt-in plaintiffs may retain their own

  counsel. [DN 51 at 23].

         Contrary to CIS’s argument, the record reflects that the parties to the QIS litigation sought

  approval of the settlement in both the Wolford-QIS matter and the Maness-QIS matter. See

  Wolford v. Quality Integrity Services, Inc., No. 2:19CV-00109 (W.D. Pa. Feb. 1, 2019) (Wolford

  plus 22 opt-in plaintiffs) (DN 59, DN 72, DN 76); Maness v. Quality Integrity Services, Inc., No.

  3:20CV-00179 (S.D. Tex. May 28, 2020) (DN 25, Minute Entry Order 8/26/2020). With respect

  to CIS’s claim that Plaintiff’s counsel misrepresented the February 2020 agreement with QIS to

  the Court, CIS offers no evidence to support its assertion. As such, disqualification of counsel

  based on the conduct of Plaintiff’s counsel in the QIS litigation is not supported.

  D. Consent Forms

         CIS argues that disqualification of Plaintiff’s counsel is required because counsel induced

  individuals such as Parker, Vestal, and Dutro to sign consent forms (1) that authorized the firms

  to bring claims against both the inspection company for whom they worked and the customer to

  which the employee was assigned and (2) that gave the firm authority to settle claims without



                                                   8
Case 4:20-cv-00030-JHM-HBB Document 62 Filed 11/23/20 Page 9 of 12 PageID #: 2647




  further consultation with the employees in violation of the Kentucky Rules of Professional

  Conduct in violation of Kentucky Rule of Professional Conduct 1.2 and 1.4.1 [DN 51 at 22]. The

  Settlement Consent Forms provide in part:

            I retain the law firms and attorneys at JOSEPHSON DUNLAP, LLP and
            BRUCKNER BURCH PLLC as my attorneys to prosecute and make decisions
            concerning my wage claims, the manner and method of conducting this litigation,
            the entering of an agreement with Plaintiffs’ counsel concerning attorneys’ fees and
            costs, and all other matters pertaining to this lawsuit.

  [DN 55, Exs. 10, 11, 13].

            Kentucky Rule of Professional Conduct 1.2 requires a lawyer to abide by a client’s decision

  whether to settle a matter. Nothing in the record reflects that Plaintiff’s counsel violated that rule.

  Furthermore, language similar to the language in the QIS settlement consent form has been used

  in consent forms in FLSA cases and approved by courts. See, e.g., Abdulina v. Eberl’s Temp.

  Services, Inc., 14-CV-00314-RM-NYW, 2015 WL 4624251, at *4, *6 (D. Colo. Aug. 4, 2015).

  Thus, disqualification of Plaintiff’s counsel based on the language of the consent forms utilized by

  Plaintiff’s counsel is not justified.

  E. Frontier Integrity Solutions

            CIS contends that disqualification of counsel is appropriate because Josephson Dunlap


  1
      Kentucky Rule of Professional Conduct 1.2 provides in relevant part:

            (a) Subject to paragraphs (c) and (d), a lawyer shall abide by a client’s decisions concerning the
            objectives of representation and, as required by Rule 1.4, shall consult with the client as to the means
            by which they are to be pursued. A lawyer may take such action on behalf of the client as is impliedly
            authorized to carry out the representation. A lawyer shall abide by a client’s decision whether to
            settle a matter. . . .

  Ky. SCR 3.130(1.2). Relatedly, Kentucky Rule of Professional Conduct 1.4 provides in part:

            (a) A lawyer shall:
            (1) promptly inform the client of any decision or circumstance with respect to which the client’s
            informed consent, as defined in Rule 1.0(e), is required by these Rules . . . .

  Ky. SCR 3.130(1.4).


                                                               9
Case 4:20-cv-00030-JHM-HBB Document 62 Filed 11/23/20 Page 10 of 12 PageID #: 2648




  initiated an advertisement campaign directed at inspectors of another inspection company,

  Frontier, in which the email “gives the impression that Josephson Dunlap may be writing on behalf

  of Frontier” in violation of Kentucky Rule of Professional Conduct 7.1.2 [DN 51 at 25]. CIS also

  argues that because Plaintiff’s counsel continued to send the email every week to those who did

  not sign the engagement letters, these emails also violate Kentucky Rule of Professional Conduct

  4.5(2)(b).3 In support of this allegation, CIS cites an email by Josephson Dunlap to an individual

  named Michael Mantz. [DN 51 at 25].

           The record reflects that Michael Mantz was a client of Plaintiff’s counsel. [DN 55 at 38;

  Josephson Decl. ¶ 40]. Rule 4.5(1)(b) permits such contact where the individual has a “prior

  attorney-client relationship with the lawyer.” Ky. SCR 3.130(4.5)(1)(b). CIS does not submit

  evidence to the contrary in its reply. Additionally, the email clearly indicates that it was sent by

  Josephson Dunlap as the sender and states that “Josephson Dunlap has requested that this reminder

  be sent. This reminder will be re-sent every week until completed. Click here if you wish to stop

  receiving reminders about this agreement.” [DN 51 at 25, DN 51-7]. Based on these facts, there

  is no indication that the Plaintiff’s counsel’s contact with Mantz was inappropriate. This argument

  does not support disqualification of Plaintiff’s counsel in the present case.

  F. Altered Opt-in Forms

           CIS maintains that disqualification of Plaintiff’s counsel is warranted because counsel filed

  altered opt-in forms removing the staffing company in other FLSA cases. [DN 51-9]. In response,


  2
   Kentucky Rule of Professional Conduct 7.10 provides: “A lawyer shall not make a false, deceptive or misleading
  communication about the lawyer or the lawyer’s service. A communication is false or misleading if it contains a
  material misrepresentation of fact or law, or omits a fact necessary to make the statement considered as a whole not
  materially misleading.” Ky. SCR 3.130(7.10).
  3
   Kentucky Rule of Professional Conduct 4.5(2)(b) provides: (2) No lawyer shall solicit professional employment by
  written, recorded, or electronic communication or by in-person, live telephone, or real-time electronic contact even
  when not otherwise prohibited by paragraph (1) if: . . . (b) the solicitation involves coercion, duress or harassment.
  Ky. SCR 3.130(4.5).

                                                           10
Case 4:20-cv-00030-JHM-HBB Document 62 Filed 11/23/20 Page 11 of 12 PageID #: 2649




  Plaintiff’s counsel represents that in some instances, clients will submit to them a single written

  consent to pursue claims against multiple companies. Before filing such consent forms, counsel

  have redacted the identities of companies other than the defendant sued by plaintiffs in that

  particular case. [DN 55 at 41]. Contrary to CIS’s argument, a review of these redacted opt-in

  forms tendered by CIS does not suggest that those inspectors worked solely for the customer of

  the staffing company. The forms merely convey that the inspector agreed to make a claim against

  the named company and retained Plaintiff’s counsel to do so. Disqualification is not supported by

  this argument.

  G. Michael Becker Affidavit

         CIS argues that disqualification of Plaintiff’s counsel is warranted because counsel induced

  one inspector, Michael Becker, to submit an untruthful declaration in Becker v. Delek US Energy,

  Inc., No. 3:20CV-000285 (M.D. Tenn. Apr. 1, 2020). [DN 51-10]. Specifically, in Becker,

  Michael Becker avers that he “worked exclusively for Delek US Energy, Inc. as an electrical

  inspector.” [Id.].

         A review of Becker reflects that the parties and the district court are aware that plaintiff

  was assigned to work for Delek US Energy, Inc., by the inspection company, TIR.

  Notwithstanding, if Becker actually perjured himself, such an allegation should be presented to the

  District Judge presiding over the Becker v. Delek U.S. Energy litigation. Counsel for Delek is

  capable of making such argument; however, no motion for contempt or disqualification was filed

  in Becker as a result of Becker’s affidavit. As such, the Court finds that this argument does not

  support disqualification of Plaintiff’s counsel.

                                         III. CONCLUSION

         The Court does not find the motion to disqualify Plaintiff’s counsel well-taken. Bottom



                                                     11
Case 4:20-cv-00030-JHM-HBB Document 62 Filed 11/23/20 Page 12 of 12 PageID #: 2650




  line, CIS has not alleged any impropriety by counsel in the case at bar. The ethical violations

  alleged by CIS involving advertisements, solicitations, and communications connected to

  unrelated parties and cases are best addressed by the disciplinary body or the courts in the relevant

  jurisdiction. “[D]isqualification is a drastic measure which courts should be hesitant to impose

  except when absolutely necessary. ” Gainey Corp. v. Liberty Mut. Fire Ins. Co., No. CV 08-258-

  ART, 2009 WL 10676033, at *3 (E.D. Ky. Dec. 8, 2009) (internal citation omitted). On the facts

  of this case, this drastic measure is not warranted, nor are any of CIS’s alternative sanctions

  appropriate.

         For the reasons set forth above, IT IS HEREBY ORDERED that the motion by

  Intervenor-Defendant, Cleveland Integrity Services, Inc., to disqualify the law firms of Josephson

  Dunlap LLC and Bruckner Burch PLLC as counsel in this matter, or in the alternative, to preclude

  counsel from unapproved communications with putative members of the collective class and/or

  from earning fees from any collective that may be established [DN 51] is DENIED.




  cc: counsel of record

                                                                                  November 23, 2020




                                                   12
